Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (Machine Translation of JP2018/144720) in view of Goldman Shenhar et al (US Patent Publication 2017/0316533)
Regarding claim 1, Hirata discloses a vehicle control system configured for autonomous driving, comprising: (¶3)
a control unit for steering, accelerating, and decelerating a vehicle; and (¶3, 18, 64)
an external notification device using light; (¶18, 34)
wherein the control unit is configured to execute a stop process by which the vehicle is parked in a prescribed stop area when it is detected that the control unit or a driver has become incapable of properly maintaining a traveling state of the vehicle, and (¶17, 22-23, 26, 45)


Hirata discloses changing a lighting mode of a light repetitively, but does not appear to explicitly mention a headlight repetitively.

Goldman however teaches wherein the external notification device includes a headlight, and the control unit is configured to change a lighting mode of the headlight in a repetitive manner in the stop process. (end of ¶57)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with change a lighting mode of the headlight in a repetitive manner as taught by Goldman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 6, Hirata further discloses an occupant monitoring device, wherein the control unit is configured to prohibit the lighting mode of the headlight from being changed in the repetitive manner in the stop process when the occupant monitoring device indicates that the driver is in a good health. (¶68)

Regarding claim 7, Hirata appears to be silent as to a taillight.

Goldman however teaches wherein the external notification device further includes a taillight, wherein the control unit turns on the taillight as well as the headlight in the stop process. (end of ¶57)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with wherein the external notification device further includes a taillight, wherein the control unit turns on the taillight as well as the headlight in the stop process as taught by Goldman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Goldman as applied to claim 1 above, and further in view of Police/Fire Headlight Taillight Flashers Manual.
Regarding claim 2, Hirata and Goldman disclose lights that alternated in a repetitive manner, but are silent as to the details.
Police/Fire Headlight Taillight Flashers Manual however teaches wherein the headlight is configured to be selectable to be in a first state and a second state 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with wherein the headlight is configured to be selectable to be in a first state and a second state demonstrating two different irradiation ranges, and the control unit is configured to cause the first state and the second state to alternate in a repetitive manner as taught by Police/Fire Headlight Taillight Flashers Manual because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Additionally the limitation of a specific type of repeating pattern is obvious as no more than the optimization of a safety light, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art. See, MPEP 2144.05. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific repeating pattern yields any previously unexpected results. Furthermore, using a different repeating pattern would have been an obvious matter of design choice to one having ordinary skill in the art based on factors such as visibility, safety, aesthetics, etc.

Regarding claim 5, Hirata and Goldman disclose headlights, but appear to be silent as to hi-beam and low beam headlights.
Police/Fire Headlight Taillight Flashers Manual however teaches wherein the headlight includes a light source which is selectable to have a first irradiation direction directed lower than a horizontal direction, and a second irradiation direction higher than the first irradiation direction, the first state and the second state corresponding to the first irradiation direction and the second irradiation direction, respectively. (Overview of the Model FHL-HL)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with wherein the headlight includes a light source which is selectable to have a first irradiation direction directed lower than a horizontal direction, and a second irradiation direction higher than the first irradiation direction, the first state and the second state corresponding to the first irradiation direction and the second irradiation direction, respectively as taught by Police/Fire Headlight Taillight Flashers Manual because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Goldman in further view of Police/Fire Headlight Taillight Flashers Manual as 
Regarding claim 3, Police/Fire Headlight Taillight Flashers Manual teaches the first light source being turned on while the second light source is turned off in the first state, the first light source being turned off while the second light source is turned on in the second state. (Table 2; fig 3)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with the first light source being turned on while the second light source is turned off in the first state, the first light source being turned off while the second light source is turned on in the second state as taught by Police/Fire Headlight Taillight Flashers Manual because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Police/Fire Headlight Taillight Flashers Manual appears to be silent as to whether the headlights are dual beam or single beam headlights. 

GreenBoatLED teaches wherein the headlight includes a first light source and a second light source having to different irradiation ranges. (Single Beam Headlights)



Additionally the limitation of a specific type of repeating pattern is obvious as no more than the optimization of a safety light, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art. See, MPEP 2144.05. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific repeating pattern yields any previously unexpected results. Furthermore, using a different repeating pattern would have been an obvious matter of design choice to one having ordinary skill in the art based on factors such as visibility, safety, aesthetics, etc.

Regarding claim 4, Police/Fire Headlight Taillight Flashers Manual the first light source being turned on while the second light source is turned off in the first state, the first light source and the second light source being both turned on in the second state. (Table 2; fig 3)



Police/Fire Headlight Taillight Flashers Manual appears to be silent as to whether the headlights are dual beam or single beam headlights. 

GreenBoatLED teaches wherein the headlight includes a first light source and a second light source having to different irradiation ranges. (Single Beam Headlights)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Hirata with the headlight includes a first light source and a second light source having to different irradiation ranges as taught by GreenBoatLED because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hart et al (US Patent Publication 2016/0103338) discloses eyewear that determines when a driver falls asleep and autonomously stops the car.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669